Citation Nr: 1120783	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder with radiating pain.

3.  Entitlement to service connection for a migraine headache disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the Board concludes that remand is again necessary.  In October 2010, the Board remanded the Veteran's claims for additional development.  Specifically, the Board found that although the Veteran failed to report for scheduled July 2007 VA examinations with regard to his claims, the Veteran was entitled to new examinations because the Veteran's claims file did not show that notice advising him of the date, time, and place of the July 2007 VA examinations was ever sent to him.  Thus, the Board directed the RO to provide the Veteran with new VA examinations addressing the etiology of his claimed neck disorder, low back disorder, and headache disorder.  The Board specifically directed that "[i]n the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable."  

The Veteran's claims file reflects that in October 2010, the RO sent the Veteran a letter advising him that the nearest VA medical facility would schedule him for an examination in connection with his claims, and that they would notify him of the date, time, and place of the examinations.  The claims file also reflects that the Veteran was scheduled for a VA neurological examination and a VA spine examination in October 2010, but that he failed to report for both of those examinations.  However, the claims file does not reflect that notice advising the Veteran of the date, time, and place of the October 2010 VA examinations was ever sent to him, as directed by the Board in its October 2010 remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the RO must again provide the Veteran with another opportunity to attend VA examinations to determine the existence and etiology of his neck disorder, low back disorder, and headache disorder.  The RO must also notify the Veteran that failure to report, without good cause, for an examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  In addition, the RO must ensure that documentation which shows that notice scheduling the examinations was sent to the Veteran at his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with the appropriate VA examination to determine the existence and etiology of his neck disorder.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the entire claims file, to include the service and postservice medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's neck disorder is related to his active duty service, to include an inservice motor vehicle accident.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

2.  The RO must provide the Veteran with the appropriate VA examination to determine the existence and etiology of his low back disorder with radiating pain.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the entire claims file, to include the service and postservice medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's low back disorder with radiating pain is related to his active duty service, to include an inservice motor vehicle accident.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must provide the Veteran with the appropriate VA examination to determine the existence and etiology of his migraine headache disorder.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the entire claims file, to include the service and postservice medical records and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran's migraine headache disorder is related to his active duty service.  The examiner must also provide an opinion as to whether the Veteran's migraine headache disorder is related to his neck disorder or low back disorder with radiating pain.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO must then readjudicate the Veteran's claims for entitlement to service connection for a neck disorder, entitlement to service connection for a low back disorder with radiating pain, and entitlement to service connection for a migraine headache disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


